DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Watanabe et al. (US 2002/0127467) (see Remarks filed 8/27/2021 on P7-9), said reference is no longer relied upon to teach or suggest any of the claim limitations.  Instead, a new reference Harayama et al. (US 2016/0099441 A1) is relied upon to teach the claimed mixing ratio as amended in the reply filed 8/27/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-12, 15-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (JP 2017-073374, refer to English machine translation) in view of Yoshida et al. (JP 2016-033880, refer to English machine translation) and Harayama et al. (US 2016/0099441 A1).
Regarding claim 1, Matsuyama an all-solid battery (all-solid-state lithium-ion battery [0083], [0087]), comprising:
a laminated electrode body having a structure portion in which an electrode mixture material layer and a solid electrolyte layer are laminated (electrode active material layer and electrolyte layer are laminated [0094]); and
a sealing part for covering at least a lamination end face of the laminated electrode body (end portion of adhesive resin layer 109b can be bent such that a short circuit between unit cells can be suppressed more effectively, adhesive resin layer 109b is preferably insulative [0088], Fig. 4),
wherein the electrode mixture material layer includes an active material and a binder resin (negative electrode active material layer 113b includes negative electrode active material and a binder [0043]),
the sealing part includes a sealing resin (adhesive resin layer 109b includes an adhesive resin such as rubber [0055], where examples of the rubber include styrene-butadiene rubber [0062]).
Further, while Matsuyama does not explicitly disclose an absolute value of a difference between a solubility parameter of the binder resin included in the electrode mixture material layer and a solubility parameter of the sealing resin included in the sealing part is 1.9 (cal/cm3)0.5 or less, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include overlapping materials.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  Accordingly, since it would have been obvious to choose the same material (e.g., styrene-butadiene rubber) for the binder and the adhesive resin layer, the combination envisages an absolute value of the solubility parameter difference of 0 which is within the claimed range.
Further regarding claim 1, Matsuyama does not disclose the sealing part includes insulation particles.
Yoshida discloses all solid lithium batteries ([0001]) including a sealed part 18 made of a sealing material ([0034]), such as a resin-based sealing material made of a mixture of an insulating resin and an inorganic material ([0036]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known sealing part further including an inorganic material was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding claim 1, modified Matsuyama does not disclose a mixing ratio of the insulation particles in the sealing part is 30 to 50 parts by mass for 100 parts by mass of the sealing resin.
Because Harayama teaches an outside resin member used in the sealed battery has a content of inorganic fiber preferably 45% to 60% by mass with respect to the total mass of the outside resin member, wherein when the content is too large, there is a risk of reduction in moldability due to reduction in fluidity of the resin and when the content is too low, satisfactory heat resistance and mechanical strength is not obtained ([0069]), it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the content of the inorganic fiber in order to arrive at a desired balance between the manufacturability and performance of the resin (see MPEP 2144.05).
Regarding claim 2, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin and the sealing resin include the same kind of resin, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include overlapping materials.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  
 Regarding claim 3, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin and the sealing resin include rubbers, respectively, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include overlapping materials.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  
	Regarding claim 4, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the electrode mixture material layer includes a Si type material as the active material (silicon [0044]).
Regarding claim 8, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the solid electrolyte layer includes a solid electrolyte material and a binder resin (further contains a binder such as PVDF [0085]).
Although modified Matsuyama does not expressly disclose an absolute value of a difference between a solubility parameter of the binder resin included in the solid electrolyte layer and the solubility parameter of the sealing resin included in the sealing part is 1.9 (cal/cm3)0.5 or less, Table 1 of the instant specification shows PVDF and SBR having a difference in the solubility parameter within the claimed range.  Since Matsuyama further discloses the solid electrolyte further includes a binder such as PVDF and one of ordinary skill in the art would have found it obvious to select SBR as the electrode binder as set forth above, modified Matsuyama would necessarily exhibit the claimed solubility parameter difference.
Regarding claim 21, modified Matsuyama discloses all of the claim limitations as set forth above.  Harayama further discloses the insulation particles comprise glass fiber (glass fiber [0066]).

Regarding claim 7, Matsuyama an all-solid battery (all-solid-state lithium-ion battery [0083], [0087]), comprising:
a laminated electrode body having a structure portion in which a positive electrode mixture material layer, a solid electrolyte layer, and a negative electrode mixture material layer are laminated in this order (positive electrode layer and negative electrode layer, Abstract, electrode active material layer and electrolyte layer are laminated [0094]); and
a sealing part for covering at least a lamination end face of the laminated electrode body (end portion of adhesive resin layer 109b can be bent such that a short circuit between unit cells can be suppressed more effectively, adhesive resin layer 109b is preferably insulative [0088], Fig. 4),
wherein the positive electrode mixture material layer includes a positive active material and a binder resin (positive electrode active material layer includes positive electrode active material and a binder [0023]-[0024]; examples of binders are listed in paragraph [0033]),
wherein the negative electrode mixture material layer includes a negative active material and a binder resin (negative electrode active material layer 113b includes negative electrode active material and a binder, the binder is the same as those mentioned above for the positive electrode active material layer [0043]),
the sealing part includes a sealing resin (adhesive resin layer 109b includes an adhesive resin such as rubber [0055], where examples of the rubber include styrene-butadiene rubber [0062]).
Further, while Matsuyama does not explicitly disclose an absolute value of a difference between a solubility parameter of the binder resin included in the positive electrode mixture material layer and a solubility parameter of the sealing resin included in the sealing part is 1.9 (cal/cm3)0.5 or less, and an absolute value of a difference between a solubility parameter of the binder resin included in the negative electrode mixture material layer and a solubility parameter of the sealing resin included in the sealing part is 1.9 (cal/cm3)0.5 or less there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a positive electrode binder among those listed in paragraph [0033] and a material among those listed in paragraphs [0055] and [0062], respectively, and selecting a positive electrode binder among those listed in paragraph [0033] and a material among those listed in paragraphs [0055] and [0062], respectively, wherein, for example, one of the preferred binders for the positive electrode and negative electrode includes styrene butadiene rubber ([0033]) and a preferred rubber for the adhesive resin includes styrene-butadiene rubber ([0062]).  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  Accordingly, since it would have been obvious to choose the same material (e.g., styrene-butadiene rubber) for the binder and the adhesive resin layer, the combination envisages an absolute value of the solubility parameter difference of 0 which is within the claimed range.
Further regarding claim 7, Matsuyama does not disclose the sealing part includes insulation particles.
Yoshida discloses all solid lithium batteries ([0001]) including a sealed part 18 made of a sealing material ([0034]), such as a resin-based sealing material made of a mixture of an insulating resin and an inorganic material ([0036]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known sealing part further including an inorganic material was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding claim 7, modified Matsuyama does not disclose a mixing ratio of the insulation particles in the sealing part is 30 to 50 parts by mass for 100 parts by mass of the sealing resin.
Because Harayama teaches an outside resin member used in the sealed battery has a content of inorganic fiber preferably 45% to 60% by mass with respect to the total mass of the outside resin member, wherein when the content is too large, there is a risk of reduction in moldability due to reduction in fluidity of the resin and when the content is too low, satisfactory heat resistance and mechanical strength is not obtained ([0069]), it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the content of the inorganic fiber in order to arrive at a desired balance between the manufacturability and performance of the resin (see MPEP 2144.05).
Regarding claim 9, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the solid electrolyte layer includes a solid electrolyte material and a binder resin (further contains a binder such as PVDF [0085]).
Although modified Matsuyama does not expressly disclose an absolute value of a difference between a solubility parameter of the binder resin included in the solid electrolyte layer and the solubility parameter of the sealing resin included in the sealing part is 1.9 (cal/cm3)0.5 or less, Table 1 of the instant specification shows PVDF and SBR having a difference in the solubility parameter within the claimed range.  Since Matsuyama further discloses the solid electrolyte further includes a binder such as PVDF and one of ordinary skill in the art would have found it obvious to select SBR as the electrode binder as set forth above, modified Matsuyama would necessarily exhibit the claimed solubility parameter difference.
Regarding claim 10, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the binder resin of the positive electrode mixture material layer and the binder resin of the negative electrode mixture material layer include the same kind of resin (binder is the same as those mentioned above for the positive electrode active material layer [0043]).
Regarding claim 11, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin of the positive electrode mixture material layer and the sealing resin include the same kind of resin, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include overlapping materials.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 12, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin of the positive electrode mixture material layer and the sealing resin include rubbers, respectively, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include rubbers.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 15, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin of the negative electrode mixture material layer and the sealing resin include the same kind of resin, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include overlapping materials.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 16, modified Matsuyama discloses all of the claim limitations as set forth above.  Further, while Matsuyama does not explicitly disclose the binder resin of the negative electrode mixture material layer and the sealing resin include rubbers, respectively, there are only a finite number of solutions for selecting the active material layer binder as well as the material for the adhesive resin layer 109b, namely, selecting a binder and a material among those listed in paragraphs [0033] and [0055], [0062], respectively, both of which include rubbers.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance, the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 17, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the negative electrode mixture material layer includes a Si type material as the active material (silicon [0044]).
Regarding claim 22, modified Matsuyama discloses all of the claim limitations as set forth above.  Harayama further discloses the insulation particles comprise glass fiber (glass fiber [0066]).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (JP 2017-073374, refer to English machine translation) in view of Yoshida et al. (JP 2016-033880, refer to English machine translation) and Harayama et al. (US 2016/0099441 A1), as applied to claims 1-4, 7-12, 15-17 and 21-22 above, and further in view of Fujiki et al. (US 2015/0147660).
Regarding claim 5, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the solubility parameter of the binder resin included in the electrode mixture material layer is 7 (cal/cm3)0.5 or more and 9 (cal/cm3) 0.5 or less (SBR [0033], [0043], [0055], [0062]; SBR used an electrode binder for an all solid battery has a solubility parameter of 16.6 MPa0.5 (~8.11 (cal/cm3)0.5) as evidenced in Fujiki, see Title, Abstract, Table 1).
Regarding claim 6, modified Matsuyama discloses all of the claim limitations as set forth above.  Matsuyama further discloses the solubility parameter of the sealing resin included in the sealing part is 7 (cal/cm3)0'5 or more and 11 (cal/cm3)0'5 or less (SBR [0033], [0043], [0055], [0062]; SBR used an electrode binder for an all solid battery has a solubility parameter of 16.6 MPa0.5 (~8.11 (cal/cm3)0.5) as evidenced in Fujiki, see Title, Abstract, Table 1).

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (JP 2017-073374, refer to English machine translation) in view of Yoshida et al. (JP 2016-033880, refer to English machine translation) and Harayama et al. (US 2016/0099441 A1), as applied to claims 1-4, 7-12, 15-17 and 21-22 above, and further in view of Dai et al. (US 2018/0102514).
Regarding claim 19-20, modified Matsuyama discloses all of the claim limitations as set forth above.  However, modified Matsuyama does not disclose a mean particle size of the insulation particles is 0.5 µm or more and 5 µm or less.
Dai discloses a sealant layer for a power storage device comprising inorganic filler having an average primary particle diameter of 0.5 to 20 µm (Abstract, [0120]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known inorganic filler for batteries was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/2/2021